Title: To John Adams from Stephen Moore, 1 September 1798
From: Moore, Stephen
To: Adams, John


The Address of the Officers and Soldiers in the Sixth Brigade of the third Division of North Carolina Militia.To the PRESIDENT  of the  UNITED STATES  of  AMERICA.

Dated at Mount Tirzah, in Person County, 1st. Septemr. 1798

At a time when the unjust & rapacious depredations of the French Republic, are continued to be practiced upon us, in violation of solemn Treaty, and the Law of Nations; and when the Rights & Honour of the American United States have been contemptuously insulted, through our Messengers of Peace, We should fail in the duty we owe to ourselves & our Country, and do violence to our feelings as Mens & Citizens of America, were we to withhold the testimony of our full approbation, of the measures of Government, that have been perseveringly pursued, for the purpose of maintaining the blessings of Peace to this our Country; And, seeing that those measures have failed of their desired effect, and that we have now, under God, no other prospect for the safety of our Country & the preservation of our Rights, but by means of the most vigourous & manly exertions by Military Armaments, We do hereby most sincerely & willingly pledge our selves, as Men & Soldiers, that we will, with our Lives and Fortunes, maintain & support the Independence of the United States of America, Against the power of France, or any other nation or Potentate, that may have the audacity to approach our country, in the stile of hostility.—
And we are further rejoiced to add, that it is with the most heart felt satisfaction, that we see the Military Reins, once more placed, in the masterly hand of the American Cincinnatus—
In Sincerity of heart we pray God to give you the Blessings of Long Life, Health and Prosperity.
[The above taken by Battalions, in this Brigade Consisting of 7294 Men.—

Stephen Moore, Brr. Genl.